DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 - 4.  Claims 5 - 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 04/27/2022.  
Applicants argues that Examiner's work load may not be increased so much even if the examiner examines the non-selected groups.
In response to applicant's argument that ‘Nagata fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., work load may not be increased) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Further, the specification does not support a specific load requirement nor any increasing load requirements. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2013/0059166 Nagata et al. (‘Nagata hereafter), App 13/599464
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 15 are currently being examined. 
Claims 5 –15 have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2013/0059166 Nagata et al. (‘Nagata hereafter).

		Regarding Claim[s] 1, ‘Nagata discloses all the claim limitations including: A manufacturing method of a tooth part (‘Nagata, Para 0002) including a tubular portion (‘Nagata, Abst, Paras 0007, 0020, Fig 1, #2) an inner tooth portion (‘Nagata, Fig 1, near system #214, #211, and #21) formed on an inner peripheral surface (‘Nagata, Fig 1, #21) of the tubular portion (‘Nagata, Fig 1, #2), and an outer tooth portion (‘Nagata, Fig 1, near #22) formed on an outer peripheral surface (‘Nagata, Fig 1, near #22) of the tubular portion (‘Nagata, Fig 1, near #2), the tooth part comprising: a plurality of inner peripheral wall portions (‘Nagata, Fig 1, system near #211, #212, and #214) that each extend in an axial direction of the tubular portion and form a tooth tip portion of the inner tooth portion and a tooth bottom portion of the outer tooth portion (‘Nagata, Fig 1, axis not shown, however axis is through center of Fig 1, #211 (inner peripheral protrusion/ inner tooth tip portion), #231 base end portion/ tooth bottom portion), outer tooth portion above #231); 
a plurality of outer peripheral wall portions (‘Nagata, Fig 1, outer tooth portion above #231) that each extend in the axial direction and form a tooth bottom portion of the inner tooth portion and a tooth tip portion (‘Nagata, Fig 1, #211) of the outer tooth portion (‘Nagata, Fig 1, near #11); and an annular rib (‘Nagata, Fig 1, near #215) that is joined to the outer peripheral wall portions and that extends in an annular shape on a radially outer side than the inner peripheral wall portions (‘Nagata, Fig 1), at an open end of the tubular portion (‘Nagata, Fig 1, near #111). 
		Regarding Claim[s] 2, ‘Nagata discloses all the claim limitations including: wherein the annular rib (‘Nagata, Fig 1, near #215) is formed so as to extend along the outer peripheral wall portions (‘Nagata, Fig 1, near #22) in an annular shape by pushing out the inner peripheral wall portions (‘Nagata, Para 003, “formed by pressing or flow forming.” Para 0011, “cup-shaped member is formed by pressing.” Para 0018, the punch uses at least three dies including, the drawing die, the first ironing die and the second ironing die. Para 0019 can be preformed using a single stroke punch. Inherently, this process uses formed dies of a desired design on both the inside and outside of the tubular portion, the shape can be achieved by forcing outward or by forcing inward. If forcing outward a reaction force would push back from the outside, and if pushing inward, a reaction force would be pushing outward. A Reaction force on the inside is pushing outwards) and the tooth surface portions radially outward while shearing, at the open end of the tubular portion (‘Nagata, Para 0019, can be preformed using a single stroke punch, Fig 1, #215 (snap ring groove), is formed by cutting the inner peripheral protrusions. Cutting is a shearing process). 

	Regarding Claim[s] 3, ‘Nagata discloses all the claim limitations including: A manufacturing method (‘Nagata, Para 0002) of a tooth part including a tubular portion (‘Nagata, Abst, Paras 0007, 0020, Fig 1, #2), an inner tooth portion (‘Nagata, Fig 1, near system #214, #211, and #21) formed on an inner peripheral surface (‘Nagata, Fig 1, #21) of the tubular portion (‘Nagata, Fig 1, #2), and 
an outer tooth portion (‘Nagata, Fig 1, near #22) formed on an outer peripheral surface (‘Nagata, Fig 1, near #22) of the tubular portion (‘Nagata, Fig 1, near #2), 
wherein a plurality of inner peripheral wall portions (‘Nagata, Fig 1, system near #211, #212, and #214) that each extend in an axial direction of the tubular portion and form a tooth tip portion of the inner tooth portion and a tooth bottom portion of the outer tooth portion (‘Nagata, Fig 1, axis not shown, however axis is through center of Fig 1), 
a plurality of outer peripheral wall portions (‘Nagata, Fig 1, near #22) that each extend in the axial direction and form a tooth bottom portion of the inner tooth portion and a tooth tip portion of the outer tooth portion (‘Nagata, Fig 1, near #11), and 
a plurality of tooth surface portions (‘Nagata, Fig 1,  #21 (inner peripheral surface)) that each extend in the axial direction and connect the inner peripheral wall portion and the outer peripheral wall portion (‘Nagata, Fig 1,  #221 (outer peripheral recess/ outer peripheral wall portion), ‘Nagata does not label the inner peripheral wall portion, however it is the surface on the inside diameter of #221) are formed in the tubular portion (‘Nagata, Fig 1, near #2), and 
an annular rib (‘Nagata, Fig 1, near #215) that extends in an annular shape on a radially inner side than the outer peripheral wall portions is formed by pushing in the outer peripheral wall portions (‘Nagata, Fig 1) and the tooth surface portions radially inward while shearing, at an open end of the tubular portion (‘Nagata, Para 0019, can be preformed using a single stroke punch, Fig 1, #215 (snap ring groove), is formed by cutting the inner peripheral protrusions. Cutting is a shearing process). 

	Regarding Claim[s] 4, ‘Nagata discloses all the claim limitations including: wherein the annular rib (‘Nagata, Fig 1, near #215) is formed so as to extend along the inner peripheral wall portions (‘Nagata, Fig 1, near #22) in an annular shape by pushing in the inner peripheral wall portions (‘Nagata, Para 003, “formed by pressing or flow forming.” Para 0011, “cup-shaped member is formed by pressing.” Para 0018, the punch uses at least three dies including, the drawing die, the first ironing die and the second ironing die. Para 0019 can be preformed using a single stroke punch. Inherently, this process uses a formed dies of a desired design on both the inside and outside of the tubular portion, the shape can be achieved by forcing outward or by forcing inward. If forcing outward a reaction force would push back from the outside, and if pushing inward, a reaction force would be pushing outward) and the tooth surface portions radially inward while shearing, at the open end of the tubular portion (‘Nagata, Para 0019, can be preformed using a single stroke punch, Fig 1, #215 (snap ring groove), is formed by cutting the inner peripheral protrusions. Cutting is a shearing process). 

Examiner’s Notes
Below, Examiner has two suggestions for amending the claim language. 
Applicant’s Figures 1 and 3 show the rib #2r.  Compared to prior art ‘Nagata’s annular ring portion is corrugated as shown in Figure 1, near #210. The differences in the prior art and Applicant’s Figures is not claimed.  ‘Nagata in the region of the rib is of a different configuration than Applicant’s invention.  Examiner suggests applicant to construct the appropriate claim language that has support.
		Further, Applicant’s Spec 0018 reads: When manufacturing the drum member 1, a metal plate such as a steel plate is first punched and drawn by using a press working machine not shown so as to obtain a bottomed tubular body that is made of metal and that has an annular side wall portion and a cylindrical portion extended from the side wall portion in the axial direction. The bottomed tubular body is then subjected to a well-known press working such as tooth ironing, Grob rolling, or roller tooth forming to form splines on the inner and outer peripheral surfaces of the cylindrical portion.
		The prior art ‘Nagata, does not teach rolling, nor a grob rolling machine.  




    PNG
    media_image1.png
    733
    501
    media_image1.png
    Greyscale

Applicant’s 16/769411 Figure 1.

    PNG
    media_image2.png
    275
    529
    media_image2.png
    Greyscale

Applicant’s 16/769411 Figure 3.

    PNG
    media_image3.png
    511
    615
    media_image3.png
    Greyscale

U.S. 2013/0059166 Figure 1.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
05/16/2022